COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-16-00169-CV


IN RE STEPHEN AVDEEF                                                 RELATOR



                                      ----------

                            ORIGINAL PROCEEDING
                           TRIAL COURT NO. AA012683

                                      ----------

                           MEMORANDUM OPINION1

                                      ----------

      The court has considered “relator’s original writ of mandamus petition to

the court of appeals for injunctive relief from the municipal court to forcibly

terminate the lower court’s plenary authority” and is of the opinion that relief

should be denied. Accordingly, “relator’s original writ of mandamus petition to

the court of appeals for injunctive relief from the municipal court to forcibly

terminate the lower court’s plenary authority” is denied.



      1
          See Tex. R. App. P. 47.4.
                                         PER CURIAM

PANEL: DAUPHINOT, J.; LIVINGSTON, C.J.; and GARDNER, J.

DELIVERED: June 2, 2016




                                 2